Citation Nr: 1718134	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Board denied service connection for sleep apnea, to include as secondary to the Veteran's service-connected PTSD.  The Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated the Board's November 2014 decision with regard to the aforementioned claim and remanded the case to the Board for development consistent with its Decision.  In February 2016, the Board remanded the claim for additional development consistent with the Court's instructions.


FINDING OF FACT

The Veteran's obstructive sleep apnea was not caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, and the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A review of the record reflects substantial compliance with the Board's February 2016 remand directives; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury, or aggravated by such.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Facts and Analysis

The Veteran's August 2011 claim indicated that his sleep apnea was secondary to his service-connected PTSD.  The Veteran has been diagnosed with obstructive sleep apnea.  A January 2010 VA treatment record diagnosed the Veteran with sleep apnea and he was provided with a CPAP machine.

An undated medical letter from Dr. H.J. generally indicated that PTSD might not cause sleep apnea but might exacerbate the symptoms.  An August 2011 private medical opinion from Dr. E.H., the Veteran's psychiatrist, indicated it is as least as likely as not that the Veteran's PTSD contributed to his sleep apnea.  Additionally, the Veteran submitted medical articles in support.

The Veteran was afforded an October 2011 VA examination to determine the etiology of his sleep apnea.  The examiner confirmed the diagnosis of obstructive sleep apnea and identified reports of snoring and restlessness.  She concluded the Veteran's sleep apnea was less likely than not caused by an in-service injury, event, or illness.  The examiner noted there are different types of sleep apnea; however, the Veteran's diagnosed obstructive sleep apnea is caused by his weight, including abdominal and neck fat pushing on his abdomen, chest and neck.  She noted the Veteran had a BMI of 34.3, and obesity is identified by a BMI of 30 or greater.

The examiner went on to address the letter from Dr. E.H. and the internet articles submitted by the Veteran.  She stated the research submitted is very inconclusive and there is disagreement among physicians in regard to the issue.  The examiner further stated that "the majority of the literature is not supportive of the contention that sleep apnea is caused by or aggravated by PTSD."

The Board denied the Veteran's claim in November 2014 based in part on the October 2011 VA examiner's opinion.  In this regard, the Court determined in the October 2015 Decision that the Board should not have relied on the October 2011 VA examination report, as such was inadequate.  The Court indicated a remand was required for the Board to provide an adequate VA examination with regard to the issue.  The Board then remanded the claim in February 2016 pursuant to the October 2015 JMR.  The Board indicated a medical opinion was required to determine if the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  The Board noted that specific discussion was required by the examiner with regard to the prior October 2011 VA examination, the August 2011 private etiological opinion from Dr. E.H., and the articles submitted by the Veteran.

Thereafter, a July 2016 VA opinion was submitted in which the examiner indicated the medical literature does not show that there is a higher association of obstructive sleep apnea with PTSD; however, it does show that sleep apnea can cause or aggravate PTSD.  She stated that the latest medical research has shown that there is an association between central sleep apnea and PTSD.  She noted, however, the Veteran has obstructive sleep apnea and not central sleep apnea.  She stated obstructive sleep apnea occurs when the muscles in the back of the throat relax and closes off the airway and the major cause of obstructive sleep apnea is excessive weight and a large neck circumference, both of which are present in the Veteran.  She concluded the Veteran's sleep apnea was not caused or aggravated by his PTSD.

Following receipt of this opinion, the RO determined an additional addendum opinion was required prior to adjudication.  The RO noted that the examiner was directed to address specific evidence in the record, including the November 2011 VA examination, the August 2011 private etiological opinion from Dr. E.H., and the articles submitted by the Veteran.  Thereafter, the examiner submitted a January 2017 opinion in which she indicated that the 2011 VA examination clearly states that the Veteran's sleep apnea is not caused by his PTSD.  She stated the articles submitted by the Veteran in the record support an association between sleep apnea and PTSD; however, they do not state that PTSD is the cause of sleep apnea.  She noted that the type of sleep apnea that has a relationship to a traumatic brain injury (TBI) or PTSD is central sleep apnea.  She stated that PTSD can cause sleep problems and difficulty sleeping but does not cause obstructive sleep apnea.

Thereafter, the RO again requested an addendum opinion so the examiner could specifically address the August 2011 positive etiological opinion from Dr. E.H., pursuant to the February 2016 Board remand.  In response, the examiner submitted a February 2017 opinion in which she acknowledged the private psychiatrist's 2011 opinion which indicated it is as least as likely as not that the Veteran's PTSD contributes to his sleep apnea.  She stated "contribution" and "cause" are two separate things.  She indicated there is no research that clearly states that PTSD causes sleep apnea.  She further reported that while there has been a causal relationship suggested between central sleep apnea and TBI, and some PTSD, the Veteran does not have central sleep apnea and has only been diagnosed with obstructive sleep apnea.  The examiner also noted that research says that obesity and aging are the major causes of obstructive sleep apnea.  Therefore, she stated that her July 2016 opinion that the Veteran's sleep apnea is less likely than not related to his PTSD remained the same.

Based on the post-remand medical opinions from July 2016, January 2017 and February 2017, the Board finds that a preponderance of the competent medical evidence in the record supports the conclusion that the Veteran's sleep apnea was not caused or aggravated by his PTSD.

The Board's November 2014 denial of service connection for sleep apnea was reversed and remanded by the Court in October 2015.  Pursuant to the Decision, the Board issued a February 2016 remand decision to obtain an adequate etiological medical opinion related to the Veteran's sleep apnea.  Thereafter, VA opinions from July 2016, January 2017 and February 2017 were obtained.  The examiner indicated that the Veteran has obstructive sleep apnea which medical literature does not support is caused by PTSD.  She acknowledged an association between PTSD and central sleep apnea; however, she noted that the Veteran has only been diagnosed with obstructive sleep apnea.  She stated obstructive sleep apnea is caused by the muscles in the back of the throat relaxing and closing off the airway and is most commonly caused by obesity and aging, not PTSD.

The Board finds the VA examiner's opinions were provided following review of the claims file, relying on and citing to the records reviewed by the examiner, and included adequate rationales for the conclusions reached.  Additionally, two addendum opinions were obtained in January 2017 and February 2017 to allow the examiner to address the relevant evidence in the record.  Thus, the Board assigns the VA opinions greater probative weight than the contrary evidence from the private physician dated August 2011.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In contrast, the Board notes the August 2011 opinion essentially offered a conclusory opinion without adequate rationale in support.  Thus, the opinion fails to competently establish a link between the Veteran's PTSD and his sleep apnea.  Additionally, the general medical opinion from Dr. H.J., submitted with the Veteran's August 2010 sleep study discusses PTSD in regard to sleep apnea.  It indicates PTSD might exacerbate or worsen apnea.  However, the opinion is not specific to the Veteran's symptoms and does not effectively establish a causal relationship between obstructive sleep apnea and PTSD.  Further, no other medical opinion of record establishes such a link between the two conditions.  See Nieves-Rodriguez v. Peake at 304 (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Therefore, greater probative weight is afforded to the VA medical opinions of July 2016, January 2017 and February 2017.

The Board acknowledges the Veteran's lengthy period of service, and his contention of a link between his sleep apnea and PTSD.  However, a lay person such as the Veteran does not have the requisite expertise to provide an opinion on this specific complex medical matter that can be accorded more than little evidentiary weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although a layperson can provide evidence as to some questions of etiology, a question about the etiology of sleep apnea requires more than direct observation to resolve, and is therefore not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board accords the Veteran's opinion on the matter little probative value.

In light of the post-remand July 2016, January 2017 and February 2017 VA opinions, along with the other evidence of record, the Board finds the preponderance of the evidence is against the nexus element of the claim of service connection for obstructive sleep apnea as secondary to service-connected PTSD.  There is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).





ORDER

Service connection for obstructive sleep apnea, as secondary to service-connected PTSD, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


